Citation Nr: 0600620	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease with bypass graft surgery, after 
January 12, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension after January 12, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1968 
to August 1970.

This appeal arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that in pertinent part, determined new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) which, in November 1999, granted service connection 
for hypertension.

In a November 1999 rating decision, the RO assigned a 10 
percent rating for hypertension, effective from June 3, 1996.  
The veteran continued the appeal for a higher initial rating.  
He testified before an RO hearing officer in September 2000.  
In October 2000, the RO hearing officer granted service 
connection for coronary artery disease, post operative, with 
hypertension and assigned a temporary 100 percent rating from 
June 3, 1996, and a 30 percent rating from March 1, 1997, 
pursuant to the rating criteria which became effective 
January 12, 1998. 

The appeal for higher initial ratings returned to the Board 
which, in August 2002, issued a final decision concerning 
only that portion of the appeal period prior to January 12, 
1998.  The Board denied an initial rating higher than 30 
percent for post operative coronary artery disease with 
hypertension for that portion of the appeal period.  The 
Board then undertook development of the evidence for that 
portion of the appeal period after January 12, 1998.

Subsequently, the Federal Circuit Court of Appeals 
invalidated the regulation authorizing the Board to develop 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in September 2003, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.   

In a June 2005 rating decision, the AMC separated coronary 
artery disease from hypertension, assigned a 30 percent 
rating for coronary artery disease with bypass surgery 
effective from January 12, 1998, and assigned a separate 10 
percent rating for hypertension effective from January 12, 
1998.  To reflect these changes, the Board has 
recharacterized the issues as shown on the title page. 


FINDINGS OF FACT

1.  After January 12, 1998, the veteran's coronary artery 
disease with bypass surgery has been manifested by history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible.  

2.  After January 12, 1998, the veteran's hypertension has 
been manifested by diastolic blood pressure readings that are 
predominantly lower than 110 mm/Hg and systolic blood 
pressure readings that are predominantly lower than 200 
mm/Hg.

3.  Continuous hypertensive medication is necessary for 
control.  


CONCLUSIONS OF LAW

1.  After January 12, 1998, the criteria for a 60 percent 
schedular rating for coronary artery disease with bypass 
surgery are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, (2005); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).


2.  The criteria for an initial schedular rating higher than 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, (2005); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO and the AMC provided rating decisions, a statement of 
the case, supplemental statements of the case, and VCAA 
notice letters sent in April 2004 and in April 2005.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They thereby served to tell him of the 
evidence needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  All VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).

VA provided required VCAA notice subsequent to the initial 
adverse decision on these claims.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005), the United States Court 
of Appeals for Veterans Claims (Court) determined that only 
VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran. 

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2005).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating 
assigned by VA, rather than treating the claim as one for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  


Coronary Artery Disease with Bypass Surgery

Focusing on the current appeal period, which is after January 
12, 1998, the date on which the rating criteria for coronary-
related disabilities were revised, numerous treatment reports 
note angina and other relevant symptoms.  

The veteran was hospitalized privately for four days in June 
1999.  He underwent cardiac catheterization because of 
increasing chest tightness and decreased exercise tolerance.  
Tests showed an occluded right coronary artery.  

A December 1999 VA heart examination report reflects that the 
veteran tired easily.  Fatigability and chest tightness would 
appear simultaneously.  Exertion left him short of breath.  
The veteran took nitroglycerin three to four times per week.  
The physician estimated the METs to be 8 and felt that a 
nuclear stress test was not advisable.  The diagnosis was 
coronary artery disease with four vessel bypass surgery, with 
angina.  Functional impairment was moderately significant.  

In September 2000, the veteran testified during an RO hearing 
that walking caused chest tightness and dizziness. 

A March 2001 private Bruce Protocol stress test with 
echocardiogram revealed a probable inferior wall defect and 
an ejection fraction of 77 percent.  A subsequent March 2001 
report reflects that the veteran reported pressure in the 
chest and fatigue on stair climbing.  The physician felt that 
these were angina symptoms.  

In April 2001, the veteran's physician felt that the 
veteran's chest pains "sound like anginal type pains."  

A March 2002 private medical record reflects an ejection 
fraction of 52 percent.  Angina pectoris was present.  A May 
2002 private report notes that there was no angina, however.  

A January 2003 private medical report notes unstable angina 
and also notes that an echocardiogram revealed a heart muscle 
wall defect consistent with small infarct.  The original 
right coronary artery, as well as a grafted saphenous bypass 
artery, were totally occluded.  After examination, the 
physician noted that the veteran's chest pains were caused by 
both angina pectoris, felt due to the occluded coronary 
arteries, and by a musculoskeletal disorder.  

A May 2004 private report reflects that no angina was seen; 
however, according to a June 2004 VA examination report, the 
VA physician opined the veteran probably had mild effort 
angina.  Congestive heart failure was likely not shown.  
There was no ankle edema, orthopnea, or paroxysmal nocturnal 
dyspnea.  An electrocardiogram (EKG) revealed some changes 
not considered to be consistent with old infarction.  

Because the veteran's appeal period began prior to January 
12, 1998, both the earlier and the revised rating criteria 
must be considered when assigning a rating for the period 
beginning January 12, 1998.  Prior to the regulatory changes 
(before January 12, 1998), the Rating Schedule for 
arteriosclerotic heart disease, under Diagnostic Code 7005, 
provides the following:

Arteriosclerotic heart disease (AHD), during and 
for 6 months following acute illness from coronary 
occlusion or thrombosis with circulatory shock 
will be rated 100 percent.  After six months, with 
chronic residual findings of congestive heart 
failure or angina on moderate exertion or when 
more than sedentary employment is precluded, AHD 
will be rated 100 percent. 

Following typical history of acute coronary 
occlusion or thrombosis as above, or with history 
of substantiated repeated anginal attacks, more 
than light manual labor is not feasible, AHD will 
be rated 60 percent.  

Following typical coronary occlusion or 
thrombosis, or with history of substantiated 
anginal attacks, ordinary manual labor feasible, 
AHD will be rated 30 percent.

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective prior to 
January 12, 1998).

The revised rating criteria provide the following: 

A 100 percent rating is warranted when there is 
documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 
3 METs or fewer results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent.  

A 60 percent rating is warranted when there is 
documented coronary artery disease resulting in 
more than one episode of acute congestive heart 
failure in the past year; or, workload of greater 
than 3 METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

A 30 percent rating is warranted for documented 
coronary artery disease when a workload of 
greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram, 
or X-ray.

38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).  

After January 12, 1998, the veteran's coronary artery disease 
with bypass graft surgery has been manifested by a history of 
coronary artery occlusion with coronary artery bypass surgery 
and more recent evidence of recurring occlusion of the right 
coronary artery.  Congestive heart failure has not been shown 
and angina on moderate exertion has been noted during the 
appeal period.  While there is conflicting medical evidence 
concerning angina, the bulk of the medical evidence, 
including a VA compensation and pension examination report, 
reflects history of angina attacks.  On VA examination in 
April 2005, the veteran complained of fatigue.  The examiner 
noted that the veteran was retired from his job as a 
correctional officer.  He occasionally went fishing and 
performed occasional yard work.  The veteran did not identify 
any specific activities that require assistance to perform.  

On the basis of history of substantiated repeated anginal 
attacks, the criteria of a 60 percent schedular rating for 
arteriosclerotic heart disease are more nearly approximated 
under the former rating criteria.  Thus, the Board will grant 
a 60 percent schedular rating after January 12, 1998.  A 100 
percent schedular rating is not warranted as the examination 
findings in April 2005 did not indicate chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment is precluded.  

Pursuant to the rating criteria effective January 12, 1998, a 
100 percent rating is warranted when there is documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 METs or fewer results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  In this regard, the veteran failed to 
report for graded exercise testing as noted on the report of 
the April 2005 examination.  The consequence in this case of 
the veteran's failure without good cause to report for the 
additional testing is that his disability must be rated on 
the basis of the other relevant evidence on file.  38 C.F.R. 
§ 3.655(b).  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Significantly, on VA examination in December 1999, the 
veteran's METs were estimated to be 8.  Thus, the 
preponderance of the medical evidence does not demonstrate 
evidence of cardiac pathology warranting an evaluation in 
excess of 60 percent under the schedular rating criteria.

Rating for Hypertension 

As discussed above, the Board need consider only the appeal 
period beginning January 12, 1998, during which hypertension 
has been rated 10 percent disabling; however, because the 
rating criteria changed on January 12, 1998, and the 
veteran's appeal arose prior to January 1998, both the former 
and the revised rating criteria for hypertension must be 
considered, applying whichever is to the veteran's advantage.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPCGPREC 3-
2000.

Under the former applicable criteria of Diagnostic Code 7101, 
a 10 percent rating for essential arterial hypertension is 
warranted for diastolic blood pressure of predominantly 100 
or more, and where continuous medication is necessary for 
control of diastolic blood pressure readings predominantly 
100 or more.  A 20 percent rating is not warranted for 
hypertension unless diastolic blood pressure is predominantly 
110 or more with definite symptoms.  A 40 percent rating is 
warranted for predominant blood pressure of 120 or more and 
severe symptoms.  A 60 percent rating, the highest rating 
available under this diagnostic code, is warranted for 
predominant blood pressure of 130 or more and severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  

Under the revised criteria of Diagnostic Code 7101, the 
rating criteria changed only slightly.  A 10 percent rating 
is warranted if hypertension is manifested by diastolic blood 
pressure predominantly 100 or more, or if the systolic 
pressure is predominantly 160 or more.  A 10 percent rating 
remains warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  A 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
(the highest available rating) is warranted if the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

The claims files contain multiple blood pressure readings 
throughout the appeal period.  These readings were taken 
during VA examinations, during numerous VA and private 
medical treatment, and during hospitalizations.  

The veteran was hospitalized privately for four days in June 
1999.  While hospitalized, systolic blood pressure readings 
ranged from 91 to 132 and diastolic blood pressure readings 
ranged from 50 to 179.  

In September 2000, the veteran testified during an RO hearing 
that he used several different medications for blood pressure 
control and that his own blood pressure cuff yielded blood 
pressure readings of 128/90 and 138/102 in the morning prior 
to taking his medication.  

Other blood pressure readings dated from January 12, 1998, 
have shown blood pressures as high as 160/110 in March 2001 
and 152/105, during a June 2004 VA compensation examination.  
However, the predominant blood pressure readings have been 
lower than these isolated readings.  The veteran had clearly 
required continuous medication for control of hypertension.  
The Board finds therefore that the criteria for a 10 percent 
rating, and no higher, are more nearly approximated during 
the appeal period beginning on January 12, 1998.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial schedular 
disability rating higher than 10 percent for hypertension is 
therefore denied.  

Extraschedular 

The Board also has considered the issue of whether the 
veteran's coronary artery disease and hypertension present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The Board notes that, since 1999, 
the veteran has not been hospitalized for his cardiac 
disabilities.  The Board acknowledges that the veteran 
reported on VA examination in April 2005 that he had retired 
from his employment as a correctional officer.  Thus, no 
evidence has been presented so as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.




ORDER

A 60 percent schedular rating for coronary artery disease 
with bypass graft surgery is granted after January 12, 1998.  

An initial rating higher than 10 percent for hypertension 
after January 12, 1998, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


